Order issued September I~, 2012




                                             In The
                                    Court of Appea[

                                      No. 05-12-00365-CV


                                LEW ANDERTON, Appellant

                                               V.

    WILLIAM R. CAWLEY, INDIVIDUALLY AND AS TRUSTEE OF THE BILL
   CAWLEY 1997 REVOCABLE TRUST AND BOT REAL ESTATE, LLC, Appellees


                                           ORDER

       The Court has before it appellees’ September 10, 2012 motion to compel appellant to request

reporter’s record, alternatively motion for extension of time, and appellant’s September 13, 2012

response to that motion. The Court DENIES the motion to compel and GRANTS the motion for

extension of time. The Court ORDERS appellees to file their brief by October 25, 2012.




                                                     JUSTICE